Concurring and Dissenting Opinion by
Mr. Justice Roberts:
I would limit the grant of a new trial to the single undetermined issue, the actual sale price of “Plant B”.
At trial, two issues emerged from the pleadings: (1) whether plaintiff-brokers produced the purchaser for all of seller’s property and are entitled to commissions on the sale price of all assets (this issue was raised by the complaint), and (2) whether plaintiffs produced the buyer for “Plant B” which sale was consummated when the entire complex was sold (this issue was raised by seller’s answer, admitting it authorized the brokers to sell “Plant B” for $600,000, but denied the brokers effected such sale).
The jury’s verdict resolved the first issue against the brokers and the second issue in favor of the brokers. However, since no evidence was offered as to the sale price of “Plant B”, the jury’s award of 5% on $600,000 valuation of “Plant B” is without factual support and may not stand. The new trial, therefore, should be limited to ascertaining what part of the entire sale price represented the sale price of “Plant B”.
I see no reason to grant a new trial generally since all other issues were properly submitted to the jury and fairly resolved by them. The seller persuaded the jury that the brokers were not entitled to a commission on the sale of all assets. Therefore, seller should not be required to again defend and re-try this issue simply because plaintiffs failed to offer proof as to the sale *348price of “Plant B”. Likewise, the brokers’ evidence persuaded the jury that they sold “Plant B” and are entitled to commission on its sale price. They should not be required to re-try this issue. The absence of evidence as to the sale price of “Plant B”, under the circumstances, does not require that the whole case be tried again. All that need be done is to afford plaintiffs a chance to prove the purchase price of “Plant B”.
I dissent from the grant of a new trial which retries issues already properly decided.